®

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JuN 1 5 2011
.. . . €rk. U s m
l\/Iamjeh Majlessi, CGurts 19, fha ;$'l¢f & nkmmc
’m¢t Df C¢)|umbl}g
Plaintiff,
' . c

v. civil A¢ri@n NO. 11 ],11)2

James H. Billington, Librarian of Congress,

`\/\JSKJ\J\J\J\J\;

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
informal pauperis The Court will grant plaintiff’ s application and dismiss the complaint for lack
of subject matter jurisdiction.

Plaintiff, a resident of Falls Church, Virginia, and retired Library of Congress librarian
alleges that her former employer "inaccurately reported" her annuity to the Office of Personnel
l\/Ianagement ("OPM"). Compl. at 1. She seeks an order "to allow [a] mediator , . . to continue
to exercise his jurisdiction to resolve [her] [annuity] claim . . . ." Id. at 7.

The Civil Service Retirement Act ("CRSA"), 5 U.S.C. §§ 8331 et seq., "provides for
payment of annuities to retired federal employees [and] Congress has entrusted the
administration ofthis system to [OPM]." Fornaro v. James, 416 F.3d 63, 64 (D.C. Cir. 2005).
The CSRA provides the exclusive remedy for adjudicating plaintiffs claim. “Th[e] [remedial]
regime provides for adjudication of all claims by OPl\/I, 5 U,S.C. § 8347(b), appeal of adverse
decisions by OPM to the l\/ISPB, id. § 8347(d)(l), and subsequent review of MSPB decisions in

the Federal Circuit, id. § 7703(b)(l); 28 U.S.C. § 1295(21)(9)." Id. at 66. The district court lacks

jurisdiction over such claims. See Fornaro, 416 F.3d at 64 (affirming district court’s dismissal
of benefits calculation claim for lack of jurisdiction). A separate Order of dismissal accompanies

this Memorandum Opinion.

( _ ` t
Date; Jun@ l 6 ,2011 Unired‘s;@ Discri¢wudge